United States Court of Appeals
               For the First Circuit

No. 01-1780

              UNITED STATES OF AMERICA,

                      Appellee,

                         v.

                  ALFRED SHARPTON,

                Defendant, Appellant.


No. 01-1781

              UNITED STATES OF AMERICA,

                      Appellee,

                         v.

                   ADOLFO CARRIÓN,

                Defendant, Appellant.


No. 01-1782

              UNITED STATES OF AMERICA,

                      Appellee,

                         v.

                  ROBERTO RAMÍREZ,

                Defendant, Appellant.
No. 01-1783

                UNITED STATES OF AMERICA,

                        Appellee,

                            v.

                       JOSÉ RIVERA,

                  Defendant, Appellant.




                          ERRATA

          The opinion of this court, issued June 14, 2001,
should be amended as follows:

          On page 9, footnote 6, delete the first paragraph and
insert the following paragraph in its place:

          "The appellants further object that the district court
acted plainly unreasonably by ignoring differences between their
offense conduct and the offense conduct of defendants in the
proceedings of the prior day. Those defendants were arrested in
the live impact area of the base, and their protests, appellants
say, were therefore more disruptive. We do not find the uniform
treatment to be plainly unreasonable. The point is that the
district court's stated objective was to put an end to
protesters' taking the law into their own hands. There is
nothing plainly unreasonable about that objective. And that
objective does not require distinguishing among defendants
according to the particular manner in which they took the law
into their own hands."